Citation Nr: 0935520	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-23 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an 
acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge in July 2009.  A transcript of this 
hearing is in the claims folder. 

The record shows that the Veteran's request to reopen a 
previously denied claim for service connection for depression 
was denied in an August 2008 rating decision.  The claim for 
depression had been previously denied in the same October 
2002 rating decision that denied the Veteran's claim for 
service connection for PTSD.  In view of a recent holding by 
the United States Court of Appeals for Veterans Claims 
(Court) and the testimony offered at the hearing, the issue 
has been recharacterized as set forth on the title page.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At the July 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for traumatic brain injury 
as a result of repeated traumas to the head in service.  This 
matter is referred to the RO for consideration. 


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD) and depression was initially denied in an October 2002 
rating decision; although the Veteran initiated an appeal by 
submitting a notice of disagreement and he was issued a 
statement of the case, he did not perfect the appeal by 
submitting a substantive appeal.  It was determined that the 
claimed stressor for PTSD could not be verified and that 
there was no psychiatric disorder in service or after service 
that was related to service.

2.  The evidence received since the October 2002 rating 
decision is cumulative of that previously submitted, in that 
it does not contain evidence not previously considered that 
purports to confirm the incurrence of the Veteran's reported 
jeep accident with head injury in service, which he claims 
led to the development of his PTSD.  Further it does not show 
a psychiatric disorder in service or thereafter that can be 
related to service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied entitlement 
to service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 2002 rating decision 
is not new and material and the claim for service connection 
for an acquired psychiatric disorder may not be reopened.  38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Also, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court 
further explained that a notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial. 

In this case, the Veteran was provided with a preadjudication 
letter in February 2006 that met the notification requirement 
of Pelegrini and Kent.  As for the notification required by 
Dingess, Veteran status is not at issue.  The February 2006 
letter notified the Veteran that he must submit evidence of a 
current disability and of a relationship between that 
disability and active service.  An additional preadjudication 
letter dated March 2006 provided the Veteran with 
notification regarding disability ratings and effective 
dates.  The Board concludes that the duty to notify the 
Veteran has been met.  

The Board further finds that the duty to assist the Veteran 
has been met.  The Board notes that in the context of a claim 
to reopen, the duty to assist is more limited.  38 U.S.C.A. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii).  Current VA 
treatment records have been obtained.  The Veteran has not 
identified any private medical records in regards to his 
claimed acquired psychiatric disorder.  While he has 
identified various sources of claimed inservice treatment, 
the Board notes that each of these sources were contacted as 
part of the Veteran's initial claim and their responses are 
in the claims folder.  The Veteran's representative states 
that the Veteran believes that the records from Fort Irwin, 
California may have been forwarded to Irving Hospital at Fort 
Riley, Kansas, where the Veteran states he received 
additional treatment for a claimed head injury.  The Board 
notes that the records from Irving Hospital at Fort Riley are 
included in the Veteran's service treatment records, and an 
April 1995 letter from Fort Irwin, California states that 
they have no records pertaining to the Veteran. 

A transcript of the Veteran's July 2009 testimony is 
contained in the claims folder.  The Board notes that the 
Veteran testified that he applied for disability payments 
from the Social Security Administration (SSA) in 2002.  These 
records have not been obtained.  However, as the Veteran's 
claim depends, in part, on whether or not his claimed 
inservice stressor occurred and not on any current diagnoses, 
these records cannot be relevant, especially in view of the 
fact that the incurrence of an inservice stressor may not be 
validated by an unsupported medical opinion.  Therefore, the 
Board finds that all relevant evidence has been obtained, and 
that it may proceed with an evaluation of the Veteran's claim 
to reopen. 



New and Material

The Veteran contends that he has developed an acquired 
psychiatric disorder as a result of active service.  He 
argues that this disability has developed due to a jeep 
accident during training exercises at Fort Irwin, California, 
in February 1980.  The Veteran states that he struck his head 
on the jeep's windshield during this accident, and that he 
sustained a head injury and a concussion as a result.  He 
states that he was hospitalized and treated for this injury 
for about a month.  The Veteran believes that he has 
developed a psychiatric disability which he believes to be 
PTSD as a result of this injury.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2008). 

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The record shows that the Veteran's initial claim for service 
connection for an acquired psychiatric disorder was initially 
denied in an October 2002 rating decision.  The Veteran 
submitted a Notice of Disagreement with this decision in July 
2003 and a Statement of the Case was issued in March 2004.  
However, the Veteran did not submit a Substantive Appeal.  
Therefore, the October 2002 decision to deny service 
connection is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.105(a), 20.200 (2008). 

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that newly presented evidence is presumed 
to be credible for purposes of determining whether or not it 
is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Court has also stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, the Board notes 
that this is the Veteran's first attempt to reopen his 
previously denied claim.

The evidence considered by the October 2002 rating decision 
included the Veteran's service treatment records.  VA 
treatment records dating from approximately 1990 to 2002 were 
also reviewed and considered.  The result of a records search 
by the National Personnel Record Center (NPRC) in an effort 
to confirm the Veteran's jeep accident was also discussed.  A 
March 1995 letter to the hospital at Fort Irwin, California 
was noted, as was the negative reply that was received.  
After a review of this evidence, the October 2002 decision 
noted that there was no evidence that the Veteran had been 
involved in combat.  Although recent VA treatment records 
were noted to include a diagnosis of PTSD, the decision noted 
that the service treatment records were negative for evidence 
of a psychiatric disability during service.  These records 
were also negative for treatment for injuries sustained in a 
jeep accident.  The decision further noted that the reply 
from the NPRC had found that there were no records of the 
Veteran's involvement in a jeep accident and that such 
records were not likely to exist.  It was also noted that no 
other psychiatric disorder was noted in service or for years 
thereafter.  Therefore, service connection for an acquired 
psychiatric disorder was denied on the basis that there was 
no evidence to show the development of a psychiatric 
disability during service, or to support the incurrence of 
the claimed inservice stressor that the Veteran believed 
caused his PTSD.  

At this juncture, the Board notes that as the primary basis 
of the October 2002 denial was the lack of evidence that 
would tend to confirm the occurrence of the Veteran's claimed 
inservice stressor, which is jeep accident in which he 
purportedly injured his head, new and material evidence in 
this case would be evidence not previously considered which 
purports to show that the jeep accident and resulting 
injuries occurred.  

The evidence received since October 2002 includes a September 
2005 letter from the Veteran with a description of his 
claimed jeep accident.  VA treatment records dated from 2006 
to 2007 have also been obtained.  A service treatment record 
dated June 1980 was submitted.  The Veteran also submitted 
sworn testimony at the July 2009 hearing.  

After a review of the evidence received since October 2002, 
the Board finds that it is not new or material.  The VA 
treatment records do not show treatment for PTSD.  In fact, a 
VA psychologist in October 2006 and a VA psychiatrist in July 
2007 specifically found that the Veteran does not have PTSD.  

The June 1980 service treatment record states that the 
Veteran sustained an injury to his head when he struck a 
mirror.  The examiner noted a small bump on the head, and the 
assessment was of a small contusion.  The Board notes that 
this record is a copy of a service treatment record 
considered by the October 2002 rating decision, and is 
therefore not new.  The Board also observes that while this 
record confirms that the Veteran sustained an injury to his 
head, it further indicates that this injury was not related 
to a jeep accident.  In addition, there is no indication that 
the Veteran sustained a concussion as a result of the injury 
or that he required additional treatment.  

The remaining evidence submitted by the Veteran includes a 
written description of the claimed jeep accident in service, 
and his testimony regarding this accident at the July 2009 
hearing.  In both instances, the Veteran describes how his 
jeep hit a rock, which caused an accident during which he 
struck his head.  However, both the statement and the 
testimony repeat assertions that were previously considered 
and rejected by the October 2002 rating decision.  
Consequently, it cannot be considered new evidence.  

Therefore, as the Veteran has not submitted any evidence that 
was not previously considered that would purport to show the 
incurrence of his claimed stressor, the evidence is not new 
and material and his claim may not be reopened.  Moreover, 
the evidence received since the last prior denial does not 
establish that he currently has any acquired psychiatric 
disorder that can be found to have started or been made worse 
by service.  Psychiatric pathology was first noted years 
post-service.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for an acquired psychiatric 
disorder; the appeal is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


